EXECUTION COPY







TRANSFER AGREEMENT

among

COLLEGIATE FUNDING OF DELAWARE, L.L.C.,

as the Transferor










CHASE EDUCATION LOAN TRUST 2007-A,

as the Transferee,

THE BANK OF NEW YORK,

not in its individual capacity but

solely as the Interim Eligible Lender Trustee

and

THE BANK OF NEW YORK,

not in its individual capacity but

solely as the Eligible Lender Trustee




Dated as of July 2, 2007




CHASE EDUCATION LOAN TRUST 2007-A

















--------------------------------------------------------------------------------







TABLE OF CONTENTS




Page




ARTICLE I
TERMS

SECTION 1.1   Terms

1

ARTICLE II
DEFINITIONS

SECTION 2.1   Definitions

2

ARTICLE III
CONVEYANCE/ACQUISITION

SECTION 3.1   Conveyance/Acquisition of Initial Loans.

5

SECTION 3.2   Sale/Purchase of Additional Trust Student Loans and Substitution
of Substituted Loans.

6

SECTION 3.3   General.

7

ARTICLE IV
CONDITIONS PRECEDENT TO ACQUISITION, PURCHASE OR SUBSTITUTION

SECTION 4.1   Activities Prior to the Related Transfer Date

8

SECTION 4.2   Continued Servicing

8

SECTION 4.3   Bill of Transfer/Loan Transmittal Summary Form

8

SECTION 4.4   Endorsement.

8

SECTION 4.5   Officers’ Certificate

9

SECTION 4.6   Loan Transfer Statement

9

SECTION 4.7   Power of Attorney

9

SECTION 4.8   Contemporaneous Transfer

9

SECTION 4.9   Sufficient Funds

9

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF TRANSFEROR, INTERIM ELIGIBLE  LENDER TRUSTEE
AND ELIGIBLE LENDER TRUSTEE AND COVENANT OF THE TRANSFEROR

SECTION 5.1   General Representations and Warranties of the Transferor

10

SECTION 5.2   Particular Representations and Warranties of the Transferor

10

SECTION 5.3   Representations and Warranties of the Interim Eligible Lender
Trustee and the Eligible Lender Trustee  12

SECTION 5.4   Covenant of the Transferor

13

ARTICLE VI
REPURCHASE OR REACQUISITION OF TRUST STUDENT LOANS; REIMBURSEMENT; SUBSTITUTION

SECTION 6.1   Repurchase or Reacquisition and Reimbursement.

13

SECTION 6.2   Substitution.

15

SECTION 6.3   Remedy

16

ARTICLE VII
OBLIGATION TO REMIT SUBSEQUENT PAYMENTS AND FORWARD COMMUNICATIONS

SECTION 7.1   Remittance

16

SECTION 7.2   Communications

16

ARTICLE VIII
CONTINUING OBLIGATIONS OF TRANSFEROR

SECTION 8.1   Continuing Obligations of Transferor

16

ARTICLE IX
LIABILITY OF THE TRANSFEROR; INDEMNITIES

SECTION 9.1   Liability

17

SECTION 9.2   Indemnities.

17

SECTION 9.3   Survival

17

ARTICLE X
MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE OBLIGATIONS OF THE TRANSFEROR

SECTION 10.1   Merger or Consolidation of, or Assumption of the Obligations of
the Transferor

18

ARTICLE XI
LIMITATION ON LIABILITY OF TRANSFEROR AND OTHERS

SECTION 11.1   Limitation on Liability of Transferor and Others

18

ARTICLE XII
LIMITATION OF LIABILITY OF ELIGIBLE LENDER TRUSTEE AND INTERIM ELIGIBLE LENDER
TRUSTEE

SECTION 12.1   Limitation of Liability of Eligible Lender Trustee and Interim
Eligible Lender Trustee

18

ARTICLE XIII
EXPENSES

SECTION 13.1   Expenses

19

ARTICLE XIV
SURVIVAL OF COVENANTS/SUPERSESSION

SECTION 14.1   Survival of Covenants/Supersession

19

ARTICLE XV
COMMUNICATION AND NOTICE REQUIREMENTS

SECTION 15.1   Notice.

20

ARTICLE XVI
FORM OF INSTRUMENTS

SECTION 16.1   Form of Instruments

22

ARTICLE XVII
MISCELLANEOUS

SECTION 17.1   Amendment.

22

SECTION 17.2   Nonpetition Covenants

24

SECTION 17.3   GOVERNING LAW

24

SECTION 17.4   Further Assurances

24







Attachment A

Transfer Agreement Blanket Endorsement

Attachment B

Initial Bill of Transfer

Attachment C

Subsequent Transfer Agreement

Attachment D

Subsequent Bill of Transfer








--------------------------------------------------------------------------------







This Transfer Agreement (this “Transfer Agreement”) dated as of July 2, 2007
among Collegiate Funding of Delaware, L.L.C. (in such capacity, the
“Transferor”), Chase Education Loan Trust 2007-A (the “Transferee”), The Bank of
New York, not in its individual capacity but solely as interim eligible lender
trustee (the “Interim Eligible Lender Trustee”) for the benefit of and on behalf
of the Transferor, and The Bank of New York, not in its individual capacity but
solely as eligible lender trustee for the benefit of and on behalf of Chase
Education Loan Trust 2007-A (the “Eligible Lender Trustee”), shall be effective
upon execution by the parties hereto.  References to the Transferor herein mean
the Interim Eligible Lender Trustee and references to the Transferee mean the
Eligible Lender Trustee for all purposes involving the holding or transferring
of legal title to the Loans.

WHEREAS, the Transferor is the owner of certain Loans purchased under the
Purchase Agreement;

WHEREAS, legal title to such Loans is vested in the Interim Eligible Lender
Trustee, as trustee for the benefit of and on behalf of the Transferor as the
sole beneficiary;

WHEREAS, the Transferor desires to sell, assign and convey its interest in such
Loans and the Transferee desires to acquire or purchase such Loans from the
Transferor;

WHEREAS, from time to time, Transferor may substitute Eligible Loans in
accordance with the terms of Section 6.2 hereof; and

WHEREAS, the Eligible Lender Trustee is willing to hold legal title to, and
serve as eligible lender trustee with respect to, the Loans for the benefit of
and on behalf of the Transferee.

NOW, THEREFORE, in connection with the mutual promises contained herein, the
parties hereto agree as follows:

ARTICLE I

TERMS

SECTION 1.1  

Terms.  This Transfer Agreement establishes the terms under which the Transferor
may sell and the Transferee may acquire or purchase, as applicable, the Loans
(and all obligations of the Obligors thereunder) specified in this Transfer
Agreement with respect to the Initial Loans or each Subsequent Transfer
Agreement with respect to any Additional Trust Student Loans or Substituted
Loans, as the parties may execute from time to time pursuant to this Transfer
Agreement.  Each Subsequent Transfer Agreement shall be substantially in the
form of Attachment C hereto, incorporating by reference the terms of this
Transfer Agreement, and shall be a separate agreement among the Transferor, the
Transferee, the Interim Eligible Lender Trustee for the benefit of and on behalf
of the Transferor and the Eligible Lender Trustee for the benefit of and on
behalf of the Transferee with respect to the Loans covered by such Subsequent
Transfer Agreement.  If the terms of a Subsequent Transfer Agreement conflict
with the terms of this Transfer Agreement, the terms of the related Subsequent
Transfer Agreement shall supersede and govern.

ARTICLE II

DEFINITIONS

SECTION 2.1  

Definitions.  Capitalized terms used but not otherwise defined herein, including
in any Subsequent Transfer Agreement or Bill of Transfer, shall have the
definitions set forth in Appendix A to the Indenture dated as of July 2, 2007,
among the Issuer, The Bank of New York, as Eligible Lender Trustee, and The Bank
of New York, as Indenture Trustee, as it may be amended or supplemented from
time to time, which also contains rules as to usage that shall be applicable.

For purposes hereof:

(a)

“Additional Trust Student Loans” means the Eligible Loans evidenced by the
Student Loan Notes sold from time to time during the Supplemental Purchase
Period pursuant to a Subsequent Transfer Agreement and related documentation,
together with any guarantees and other rights relating thereto, including,
without limitation, Interest Subsidy Payments and Special Allowance Payments
(other than Interest Subsidy Payments and Special Allowance Payments accrued
prior to the related Cutoff Date).

(b)

“Additional Loans Purchase Price” means the dollar amount representing the
aggregate purchase price of the related Additional Trust Student Loans as
specified in the applicable Subsequent Transfer Agreement (which, with respect
to any Additional Trust Student Loan purchased with funds on deposit in the
Supplemental Purchase Account, will be equal to 100% of the aggregate principal
balance of such Additional Trust Student Loan, plus accrued and unpaid
interest).

(c)

“Bill of Transfer” means the Initial Bill of Transfer or a Subsequent Bill of
Transfer, as applicable.  

(d)

“Borrower” means the obligor on a Loan.

(e)

“Cutoff Date” means the opening of business on (i) July 2, 2007 with respect to
the Initial Loans and (ii) the date specified in any related Subsequent Transfer
Agreement with respect to any Additional Trust Student Loans or Substituted
Loans, as applicable.

(f)

“Eligible Loan” means a Student Loan sold or substituted by the Transferor under
this Transfer Agreement or a Subsequent Transfer Agreement, as applicable, and
which meets the following criteria as of the related Cutoff Date (except (1) as
stated in paragraph (iii) below with respect to the matters stated therein and
(2) that paragraph (ix) shall be satisfied as of the date specified in Section
5.2 hereof):

(i)

is a Consolidation Loan that is guaranteed as to principal and interest by the
applicable Guarantor under a Guarantee Agreement and the Guarantor is, in turn,
reinsured by the Department in accordance with FFELP;

(ii)

is fully disbursed;

(iii)

is current or no payment of principal or interest shall be more than 210 days
past due as of (A) May 31, 2007 with respect to the Initial Loans and (B) the
related Cutoff Date with respect to any Additional Trust Student Loan;

(iv)

the Borrower thereunder is not noted in the records of the Master Servicer or
the Subservicer as being currently involved in a bankruptcy Proceeding or in
litigation in relation to the Trust Student Loan;

(v)

bears interest at a stated rate not more than the maximum rate permitted under
the Higher Education Act for such Loan;

(vi)

is eligible for the payment of the Special Allowance Payments at the full and
undiminished rate established under the formula set forth in the Higher
Education Act for such type of Loan;

(vii)

if not yet in repayment status, is eligible for the payment of Interest Subsidy
Payments by the Department or, if not so eligible, is a Loan for which interest
either is billed quarterly to the Borrower or deferred until commencement of the
repayment period, and in the case of any such Loans for which interest is
deferred, accrued interest thereon is subject to capitalization to the full
extent permitted by the applicable Guarantor;

(viii)

is supported by the following documentation, in each case fully complete and, if
applicable, executed:

(A)

loan application and each supplement thereto,

(B)

original Student Loan Note,

(C)

evidence of guarantee,

(D)

each other document and/or record which the Depositor may be required to retain
pursuant to the Higher Education Act,

(E)

if applicable, payment history (or similar document) including (1) the principal
balance and the date through which interest has been paid, each as of the
related Cutoff Date, and (2) an accounting of the allocation of all payments by
the Borrower or on the Borrower’s behalf to principal and interest on such Loan,

(F)

if applicable, documentation which supports periods of current or past deferment
or past forbearance,

(G)

if applicable, a collection history, if such Loan was ever in a delinquent
status, including detailed summaries of contacts and the addresses or telephone
numbers used to contact or attempt to contact the Borrower and any other Obligor
and, if required by the Guarantor, copies of all letters and other
correspondence relating to due diligence processing,

(H)

if applicable, evidence of all requests for skip-tracing assistance and current
address of the Borrower, if located,

(I)

if applicable, evidence of requests for pre-claims or default aversion
assistance and evidence that the Borrower’s school(s) have been notified, and

(J)

if applicable, a record of any event resulting in a change to or confirmation of
any data in the file for such Loan, and

(ix)

with respect to which each of the representations and warranties contained in
Section 5.2 hereof is true and correct.

(g)

“FFELP” means the Federal Family Education Loan Program established under the
Higher Education Act.

(h)

“Initial Bill of Transfer” means the document, in the form of Attachment B
hereto, executed by an Authorized Officer or agent of the Transferor, the
Interim Eligible Lender Trustee for the benefit of and on behalf of the
Transferor, the Transferee and the Eligible Lender Trustee for the benefit of
and on behalf of the Transferee as of the Closing Date which shall (i) set forth
the applicable Initial Loans offered by the Transferor and the Interim Eligible
Lender Trustee for the benefit of and on behalf of the Transferor and accepted
for acquisition by the Eligible Lender Trustee for the benefit of and on behalf
of the Transferee, (ii) sell, assign and convey to the Eligible Lender Trustee
for the benefit of and on behalf of the Transferee and its assignees all rights,
title and interest of the Transferor and the Interim Eligible Lender Trustee for
the benefit of and on behalf of the Transferor in the Initial Loans listed on
that Bill of Transfer and (iii) certify that the representations and warranties
made by the Transferor as set forth in Sections 5.1 and 5.2 hereof are true and
correct as of the related Transfer Date or as of the date otherwise noted.

(i)

“Initial Loans” means the Eligible Loans evidenced by the Student Loan Notes
sold on the Closing Date pursuant to this Transfer Agreement and related
documentation, together with any guarantees and other rights relating thereto,
including, without limitation, Interest Subsidy Payments and Special Allowance
Payments (other than Interest Subsidy Payments and Special Allowance Payments
accrued prior to the related Cutoff Date).

(j)

“Loan” means an Initial Loan, an Additional Trust Student Loan or a Substituted
Loan, as applicable.

(k)

“Loan Transmittal Summary Forms” means the forms related to each Bill of
Transfer provided to the Transferor by the Transferee and completed by the
Transferor that list, by Borrower, (i) the Loans subject to the related Bill of
Transfer and (ii) the outstanding principal balance thereof, and accrued
interest thereon, as of the related Cutoff Date.

(l)

“Purchase Price” means $1,178,169,409.

(m)

“Subsequent Bill of Transfer” means each document, in the form of Attachment D
hereto, executed by an Authorized Officer or agent of the Transferor, the
Interim Eligible Lender Trustee for the benefit of and on behalf of the
Transferor, the Transferee and the Eligible Lender Trustee for the benefit of
and on behalf of the Transferee which shall (i) set forth the list and certain
terms of (a) Additional Trust Student Loans offered by the Transferor and the
Interim Eligible Lender Trustee for the benefit of and on behalf of the
Transferor and accepted for purchase by the Eligible Lender Trustee for the
benefit of and on behalf of the Transferee, including the Additional Loans
Purchase Price for the Additional Trust Student Loans being sold thereunder or
(b) Substituted Loans substituted by the Transferor, (ii) sell, assign and
convey to the Eligible Lender Trustee for the benefit of and on behalf of the
Transferee and its assignees all right, title and interest of the Transferor and
the Interim Eligible Lender Trustee for the benefit of and on behalf of the
Transferor in the Additional Trust Student Loans or Substituted Loans, as
applicable, listed on the related Subsequent Bill of Transfer and (iii) certify
that the representations and warranties made by the Transferor pursuant to
Sections 5.1 and 5.2 hereof are true and correct as of the related Transfer Date
or as of the date otherwise noted.

(n)

“Subsequent Transfer Agreement” means each Subsequent Transfer Agreement
(including the related Subsequent Bill of Transfer, the related blanket
endorsement and any attachments thereto), substantially in the form of
Attachment C hereto (of which this Transfer Agreement forms a part by
reference), to be executed by an Authorized Officer or agent of the Transferor,
the Interim Eligible Lender Trustee for the benefit of and on behalf of the
Transferor, the Transferee and the Eligible Lender Trustee for the benefit of
and on behalf of the Transferee, which certifies that the representations and
warranties made by the Transferor as set forth in Sections 5.1 and 5.2 hereof
are true and correct as of the related Transfer Date or as of the date otherwise
noted.

(o)

“Substituted Loans” means the Eligible Loans evidenced by the Student Loan Notes
substituted by the Transferor pursuant to the terms of Section 6.2 hereof from
time to time as evidenced by a Subsequent Transfer Agreement and related
documentation, together with any guarantees and other rights relating thereto,
including, without limitation, Interest Subsidy Payments and Special Allowance
Payments (other than Interest Subsidy Payments and Special Allowance Payments
accrued prior to the related Cutoff Date) .

(p)

“Transfer Date” means with respect to the Initial Loans, the Closing Date, and
with respect to any Additional Trust Student Loans or Substituted Loans, the
date of the related Subsequent Bill of Transfer.

ARTICLE III

CONVEYANCE/ACQUISITION

SECTION 3.1  

Conveyance/Acquisition of Initial Loans.

(a)

Consummation of Conveyance and Acquisition.  In consideration of the Purchase
Price, each of the Transferor and the Interim Eligible Lender Trustee for the
benefit of and on behalf of the Transferor hereby transfers to the Eligible
Lender Trustee for the benefit of and on behalf of the Transferee the entire
right, title and interest of the Transferor and the Interim Eligible Lender
Trustee in the Initial Loans accepted for acquisition.  The payment for the
Initial Loans shall equal the Purchase Price (equal to $1,217,804,478
(representing the sale price of the Notes less underwriters’ discounts and
fees), less $2,950,946 (representing the Reserve Account Initial Deposit), less
$29,000,000 (representing the Capitalized Interest Account Initial Deposit),
less $5,000,000 (representing the Consolidation Loan Add-On Account Initial
Deposit), less $2,684,123 (representing the Supplemental Purchase Account
Initial Deposit)).  Each of the Transferor and the Interim Eligible Lender
Trustee for the benefit of and on behalf of the Transferor authorizes the Master
Servicer (or if directed by the Master Servicer, the Subservicer) for the
benefit of and on behalf of the Transferee to use a copy of the Initial Bill of
Transfer, including the Loan Transmittal Summary Form attached to the Initial
Bill of Transfer (in lieu of OE Form 1074), as official notification to the
applicable Guarantor of assignment to the Eligible Lender Trustee for the
benefit of and on behalf of the Transferee of the Initial Loans acquired
pursuant to this Transfer Agreement.  The Transferor, the Interim Eligible
Lender Trustee, the Transferee and the Eligible Lender Trustee intend that the
transfer of the Initial Loans be, and be construed as, a valid sale of such
Initial Loans from the Transferor to the Eligible Lender Trustee for the benefit
of and on behalf of the Transferee.  However, in the event that notwithstanding
the intention of the parties, such transfer is deemed to be a transfer for
security, then each of the Interim Eligible Lender Trustee and the Transferor
hereby grants to the Eligible Lender Trustee for the benefit of and on behalf of
the Transferee a first priority security interest in and to all Initial Loans
and any proceeds thereof to secure a loan in an amount equal to the Purchase
Price of such Initial Loans.

(b)

Settlement of the Purchase Price.  On the date of the Initial Bill of Transfer,
the Transferee shall pay to the Transferor the Purchase Price by wire transfer
of immediately available funds to the account specified by the Transferor and
shall deliver the Certificate to the Transferor.

(c)

Interest Subsidy Payments, Special Allowance Payments and Rebate Fees.   The
Eligible Lender Trustee for the benefit of and on behalf of the Transferee shall
be entitled to all Interest Subsidy Payments and Special Allowance Payments on
the Initial Loans accrued from and including the related Cutoff Date and shall
be responsible for the payment of any rebate fees applicable to the Initial
Loans from and including the related Cutoff Date.  

SECTION 3.2  

Sale/Purchase of Additional Trust Student Loans and Substitution of Substituted
Loans.

(a)

Requirements Relating to Additional Trust Student Loans and Substituted Loans.
 From time to time during the Supplemental Purchase Period, the Transferor may,
but shall not be obligated to, sell Eligible Loans to the Transferee, and the
Transferee may (but only to the extent that funds are available at such time in
the Supplemental Purchase Account) purchase such Additional Trust Student Loans
from the Transferor at the related Additional Loans Purchase Price set forth in
the related Subsequent Transfer Agreement.  In addition, at any time the
Transferor may transfer Substituted Loans to the Transferee pursuant to Section
6.2 hereof in satisfaction of any Loan reacquisition obligations provided under
Section 6.1 hereof. The sale and purchase or substitution of Additional Trust
Student Loans or Substituted Loans, respectively, pursuant to a Subsequent
Transfer Agreement shall be consummated as set forth in this Section 3.2.

(b)

Consummation of Sale and Purchase or Substitution.  During the Supplemental
Purchase Period with respect to the Additional Trust Student Loans, the sale and
purchase of Eligible Loans as Additional Trust Student Loans pursuant to a
Subsequent Transfer Agreement shall be consummated upon (i) the Transferee’s
receipt from the Transferor of a fully executed copy of the related Subsequent
Transfer Agreement and (ii) the payment by the Transferee to the Transferor of
the Additional Loans Purchase Price.  The substitution of Eligible Loans as
Substituted Loans pursuant to a Subsequent Transfer Agreement shall be
consummated upon (i) the Transferee’s receipt from the Transferor of a fully
executed copy of the related Subsequent Transfer Agreement and (ii) the payment
by the Transferor of the amount set forth in Section 6.2(c) hereof. Upon
consummation, such sale and purchase or substitution shall be effective as of
the date of the related Subsequent Bill of Transfer. The Transferor and the
Transferee shall use their best efforts to perform promptly their respective
obligations pursuant to the related Subsequent Transfer Agreement with respect
to each Additional Trust Student Loan and Substituted Loan.

(c)

Consideration.  On the date of the related Subsequent Bill of Transfer for an
Additional Trust Student Loan, the Transferee shall pay the Transferor the
Additional Loans Purchase Price by wire transfer of immediately available funds
to the account specified by the Transferor.  The consideration for the
Substituted Loans shall be the transfer from the Transferee to the Transferor of
ownership of the Loans being substituted for.

(d)

Interest Subsidy Payments and Special Allowance Payments.  The Interest Subsidy
Payments and Special Allowance Payments shall be made in accordance with Section
2.4 of the Administration Agreement.

SECTION 3.3  

General.

(a)

Special Programs.  In consideration of the sale or substitution of the Loans
under this Transfer Agreement and each Subsequent Transfer Agreement, the
Transferee agrees to cause the Master Servicer to offer borrowers of the Trust
Student Loans all special programs (e.g., interest rate reduction and rebates)
generally offered to such borrowers at the time each of such Trust Student Loans
was originated; provided, however, that nothing contained in this Section 3.3
shall prevent the Master Servicer from offering borrowers of the Trust Student
Loans special programs, in accordance with Section 3.1 of the Master Servicing
Agreement.  

(b)

Intent of the Parties.  With respect to each transfer, sale or substitution of
Loans pursuant to this Transfer Agreement and any Subsequent Transfer Agreement,
as applicable, it is the intention of the Transferor, the Interim Eligible
Lender Trustee, the Transferee and the Eligible Lender Trustee, and the
Transferor hereby warrants that, except for U.S. federal, State and local income
and franchise tax purposes, the transfer, assignment and substitution constitute
a valid sale of such Loans from the Transferor to the Eligible Lender Trustee,
for the benefit of and on behalf of the Transferee and that the beneficial
interest in and title to such Loans not be part of the Transferor’s estate in
the event of the bankruptcy of the Transferor or the appointment of a receiver
with respect to the Transferor.

ARTICLE IV

CONDITIONS PRECEDENT TO ACQUISITION, PURCHASE OR SUBSTITUTION

Each acquisition, purchase or substitution of Loans pursuant to this Transfer
Agreement or any Subsequent Transfer Agreement, as applicable, is subject to the
following conditions precedent being satisfied (and the Transferor, by accepting
payment, shall be deemed to have certified that all such conditions are
satisfied on the date of such acquisition, purchase or substitution):

SECTION 4.1  

Activities Prior to the Related Transfer Date.  The Transferor shall provide any
assistance reasonably requested by the Transferee in determining that all
required documentation on the related Loans is present and correct.

SECTION 4.2  

Continued Servicing.  Transferor shall service, or cause to be serviced, all
Loans subject to this Transfer Agreement and any Subsequent Transfer Agreement,
as applicable, as required under the Higher Education Act until the date of the
related Bill of Transfer.

SECTION 4.3  

Bill of Transfer/Loan Transmittal Summary Form.  The Transferor shall deliver to
the Transferee:

(a)

a Bill of Transfer that (i) has been duly authorized, executed and delivered by
an Authorized Officer or agent of the Transferor and the Interim Eligible Lender
Trustee for the benefit of and on behalf of the Transferor, covering the
applicable Loans offered by the Transferor and (ii) has been accepted by the
Transferee as set forth thereon, selling, assigning and conveying to the
Eligible Lender Trustee for the benefit of and on behalf of the Transferee and
its assignees all right, title and interest of the Transferor and the Interim
Eligible Lender Trustee for the benefit of and on behalf of the Transferor,
including the interest of the Transferor in the guarantee related to a Loan, in
each of the related Loans;

(b)

the Loan Transmittal Summary Form, attached to such Bill of Transfer,
identifying each of the Loans which is the subject of the Bill of Transfer and
setting forth the unpaid principal balance of each such Loan; and

(c)

an Officers’ Certificate pursuant to Section 4.5 hereof.

SECTION 4.4  

Endorsement.

(a)

The Transferor shall provide a blanket endorsement transferring the entire
interest of the Transferor and the Interim Eligible Lender Trustee for the
benefit of and on behalf of the Transferor in the related Loans to the Eligible
Lender Trustee for the benefit of and on behalf of the Transferee with the form
of endorsement provided for in Attachment A to this Transfer Agreement with
respect to the Initial Loans or the applicable Subsequent Transfer Agreement
with respect to the Additional Trust Student Loans or Substituted Loans.

(b)

At the direction of and in such form as the Transferee may reasonably designate,
the Transferor also agrees to individually endorse the Student Loan Note
evidencing any Loan as the Transferee may reasonably request from time to time.

SECTION 4.5  

Officers’ Certificate.  The Transferor shall furnish to the Transferee, with
each Bill of Transfer provided in connection with each acquisition, purchase or
substitution of Loans pursuant to this Transfer Agreement or any Subsequent
Transfer Agreement, as applicable, an Officers’ Certificate with respect to the
representations and warranties made by the Transferor pursuant to Sections 5.1
and 5.2 hereof, dated the date of the related Bill of Transfer.

SECTION 4.6  

Loan Transfer Statement.  Upon the Transferee’s request, the Transferor shall
deliver to the Transferee one or more loan transfer statements (Department of
Education Form OE Form 1074 or its equivalent) provided by the Transferee,
executed by an Authorized Officer or agent of Interim Eligible Lender Trustee
for the benefit of and on behalf of the Transferor and dated the date of the
related Bill of Transfer.  The Transferor agrees that the Transferee and the
Eligible Lender Trustee may use the related Bill of Transfer, including the Loan
Transmittal Summary Form attached to that Bill of Transfer, in lieu of a loan
transfer statement (Department of Education Form OE 1074) as official
notification to the Guarantor of the assignment by the Interim Eligible Lender
Trustee for the benefit of and on behalf of the Transferor to the Eligible
Lender Trustee for the benefit of and on behalf of the Transferee of the Loans
listed on the related Bill of Transfer.

SECTION 4.7  

Power of Attorney.  The Transferor and the Interim Eligible Lender Trustee, for
the benefit of and on behalf of the Transferor, hereby grant to the Transferee
and the Eligible Lender Trustee, for the benefit of and behalf of the
Transferee, an irrevocable power of attorney, which power of attorney is coupled
with an interest, to individually endorse or cause to be individually endorsed
in the name of the Transferor and the Interim Eligible Lender Trustee for the
benefit of and on behalf of the Transferor the Student Loan Note evidencing any
Loan to evidence the transfer of such Loan to the Transferee and the Eligible
Lender Trustee for the benefit of and on behalf of the Transferee and to cause
to be transferred physical possession of any physical Student Loan Note that
constitutes a “promissory note” (as defined in the applicable UCC) from the
Transferor or the Master Servicer to the Transferee, the Eligible Lender Trustee
for the benefit of and on behalf of the Transferee, the Indenture Trustee or any
other custodian on their behalf.

SECTION 4.8  

Contemporaneous Transfer.  Subject to the conditions set forth in Section 3.2(a)
hereof, with respect to the purchase of Additional Trust Student Loans or the
acquisition of Substituted Loans, such Additional Trust Student Loans or
Substituted Loans shall be contemporaneously sold or transferred to the Eligible
Lender Trustee for the benefit of and on behalf of the Transferee in accordance
with the applicable Subsequent Transfer Agreement.

SECTION 4.9  

Sufficient Funds.  With respect to Additional Trust Student Loans, the amount on
deposit in the Supplemental Purchase Account shall be greater than or equal to
the related Additional Loans Purchase Price.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF
TRANSFEROR, INTERIM ELIGIBLE
LENDER TRUSTEE AND ELIGIBLE LENDER TRUSTEE AND COVENANT OF THE TRANSFEROR

SECTION 5.1  

General Representations and Warranties of the Transferor.  The Transferor
represents and warrants to the Transferee that as of the applicable Transfer
Date:

(a)

The Transferor is duly organized and existing under the laws of its governing
jurisdiction; and

(b)

The Transferor has all requisite power and authority to enter into and to
perform the terms of this Transfer Agreement, any Subsequent Transfer Agreement,
any Bill of Transfer and, upon execution, each such document shall be
enforceable against the Transferor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a Proceeding at law or in equity).

SECTION 5.2  

Particular Representations and Warranties of the Transferor.  The Transferor
represents and warrants to the Transferee with respect to the Loans that, as of
the applicable Transfer Date or as of the date otherwise noted:

(a)

The Interim Eligible Lender Trustee for the benefit of and on behalf of the
Transferor has good and marketable title to, and is the sole owner of, the
Loans, free and clear of all Liens, charges, claims, offsets, defenses or
counterclaims of any nature and no right of rescission, offsets, defenses or
counterclaims have been asserted or threatened with respect to the Loans;

(b)

This Transfer Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Loans in favor of the Eligible Lender
Trustee, which security interest is prior to all other Liens, claims, offsets,
defenses or counterclaims, and is enforceable as such as against creditors of
and transferees from the Interim Eligible Lender Trustee and the Transferor;

(c)

The Loans constitute either “Payment Intangibles” or “ Accounts ” within the
meaning of the applicable UCC and are within the coverage of Sections
432(m)(1)(E) and 439(d)(3) of the Higher Education Act;

(d)

As of the related Cutoff Date or such other date otherwise expressly stated
herein, the Loans are Eligible Loans and the description of such Loans set forth
in this Transfer Agreement or any Subsequent Transfer Agreement, as applicable,
and the related Loan Transmittal Summary Form is true and correct;

(e)

The Interim Eligible Lender Trustee and the Transferor are authorized to assign,
sell, substitute and reacquire the Loans; and the transfer, assignment and sale
of such Loans is or, in the case of a Loan substitution, repurchase or
reacquisition by the Transferor and the Interim Eligible Lender Trustee, will be
made pursuant to and consistent with the laws and regulations under which the
Transferor and the Interim Eligible Lender Trustee operate, and will not violate
any decree, judgment or order of any court or agency, or conflict with or result
in a breach of any of the terms, conditions or provisions of any agreement or
instrument to which the Interim Eligible Lender Trustee or the Transferor is a
party or by which the Interim Eligible Lender Trustee, the Transferor or their
respective property is bound, or constitute a default (or an event which could
constitute a default with the passage of time or notice or both) thereunder;

(f)

The Loans are each in full force and effect in accordance with their terms and
are legal, valid and binding obligations of the respective Borrowers thereunder
subject to no defenses (except the defense of infancy);

(g)

No consents or approvals are required by the terms of the Loans for the
consummation of the transfer or sale, as applicable, of the Loans hereunder to
the Eligible Lender Trustee for the benefit of and on behalf of the Transferee;

(h)

As of the related Cutoff Date, each Loan has been duly made and serviced in
accordance with the provisions of FFELP, and has been duly guaranteed by a
Guarantor; as of the related Cutoff Date, such guarantee is in full force and
effect and is freely transferable to the Eligible Lender Trustee for the benefit
of and on behalf of the Transferee as an incident to the acquisition or
purchase, as applicable, of each Loan; and all guarantee premiums, if any, due
and payable to such Guarantor shall have been paid in full as of the date of the
related Cutoff Date, provided, however, that the Master Servicer shall not be
responsible for ensuring that such Guarantee Agreements between the Eligible
Lender Trustee and the Guarantors of the Trust Student Loans are or remain in
place;

(i)

Any payment on the Loans received by the Interim Eligible Lender Trustee for the
benefit of and on behalf of the Transferor that has been allocated to the
payment of principal and interest on such Loans has been allocated on a simple
interest basis; the information with respect to the Loans, as stated on the
related Loan Transmittal Summary Form is true and correct;

(j)

Due diligence and reasonable care have been exercised in the making,
administering, servicing and collecting on the Loans and, with respect to any
Loan for which repayment terms have been established, all disclosures of
information required to be made pursuant to the Higher Education Act have been
made;

(k)

All origination fees, if any, authorized to be collected pursuant to Section 438
of the Higher Education Act have been paid to the Department;

(l)

No default, breach, violation or event permitting acceleration under the terms
of any Loan has arisen; and neither the Transferor nor any predecessor holder of
any Loan has waived any of the foregoing other than as permitted by the
Transaction Documents;

(m)

It is the intention of the Transferor, the Interim Eligible Lender Trustee, the
Eligible Lender Trustee, and the Transferee, and the Transferor hereby warrants,
that the transfer and assignment herein contemplated constitute a valid sale of
the Loans from the Transferor and the Interim Eligible Lender Trustee to the
Eligible Lender Trustee, for the benefit of and on behalf of the Transferee, and
that the beneficial interest in and title to such Loans not be part of the
Transferor’s estate in the event of the bankruptcy of, or the appointment of a
receiver for, the Transferor;

(n)

The Interim Eligible Lender Trustee and the Transferor have caused, or will have
caused within ten days of the Closing Date, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Loans granted or otherwise transferred to the Eligible Lender Trustee for
the benefit of and on behalf of the Transferee hereunder;

(o)

Except for Student Loan Notes executed electronically, there is only one
original executed copy of the Student Loan Note evidencing each Loan.  For
Student Loan Notes that were executed electronically, the Master Servicer,
directly or through subservicers (or, if applicable, third-party
sub-custodians), has possession of the electronic records evidencing the Student
Loan Note. The Eligible Lender Trustee for the benefit of and on behalf of the
Transferee has in its possession a copy of the endorsement and Loan Transmittal
Summary Form identifying the Student Loan Notes that constitute or evidence the
Loans.  The Student Loan Notes that constitute or evidence the Loans do not have
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Eligible Lender Trustee for the
benefit of and on behalf of the Transferee.  All financing statements filed or
to be filed against the Transferor in favor of the Eligible Lender Trustee for
the benefit of and on behalf of the Transferee in connection herewith describing
the Loans contain a statement to the following effect: “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Eligible Lender Trustee”; and

(p)

Other than the security interest granted to the Eligible Lender Trustee for the
benefit of and on behalf of the Transferee pursuant to this Transfer Agreement,
the Transferor and the Interim Eligible Lender Trustee have not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Loans.  The Transferor and the Interim Eligible Lender Trustee have not
authorized the filing of and are not aware of any financing statements against
the Transferor or the Interim Eligible Lender Trustee that include a description
of collateral covering the Loans other than any financing statement relating to
the security interest granted to the Eligible Lender Trustee for the benefit of
and on behalf of the Transferee hereunder or any other security interest that
has been terminated.  The Transferor is not aware of any judgment or tax lien
filings against the Transferor.

SECTION 5.3  

Representations and Warranties of the Interim Eligible Lender Trustee and the
Eligible Lender Trustee.  Each of the Interim Eligible Lender Trustee and the
Eligible Lender Trustee represents and warrants, with respect to the Interim
Eligible Lender Trustee and the Eligible Lender Trustee, respectively, that as
of the date of this Transfer Agreement, each Subsequent Transfer Agreement and
each Bill of Transfer, as applicable:  

(a)

Each of the Interim Eligible Lender Trustee and the Eligible Lender Trustee is
duly organized and validly existing in good standing under the laws of its
respective governing jurisdiction and each has an office located within the
State of New York.  Each of the Interim Eligible Lender Trustee and the Eligible
Lender Trustee has all requisite corporate power and authority to execute,
deliver and perform its respective obligations under this Transfer Agreement,
each Subsequent Transfer Agreement and each Bill of Transfer;

(b)

Each of the Interim Eligible Lender Trustee and the Eligible Lender Trustee has
taken all corporate action necessary to authorize the execution and delivery by
it of this Transfer Agreement and each Subsequent Transfer Agreement, and this
Transfer Agreement and each Subsequent Transfer Agreement will be executed and
delivered by one of its respective Authorized Officers or agents who is duly
authorized to execute and deliver this Transfer Agreement and each Subsequent
Transfer Agreement on its behalf;

(c)

Neither the execution nor the delivery by the Interim Eligible Lender Trustee
and the Eligible Lender Trustee of this Transfer Agreement and each Subsequent
Transfer Agreement, nor the consummation by each of them of the transactions
contemplated hereby or thereby, nor compliance by each of them with any of the
terms or provisions hereof or thereof will contravene any federal or New York
state law, governmental rule or regulation governing the banking or trust powers
of the Interim Eligible Lender Trustee or Eligible Lender Trustee, respectively,
or any judgment or order binding on it, or constitute any default under its
respective charter documents or by-laws or any indenture, mortgage, contract,
agreement or instrument to which each of them is a party or by which any of its
respective properties may be bound; and

(d)

Each of the Interim Eligible Lender Trustee and the Eligible Lender Trustee is
an “eligible lender” as such term is defined in Section 435(d) of the Higher
Education Act, for purposes of holding legal title to the Trust Student Loans as
contemplated by this Transfer Agreement, each Subsequent Transfer Agreement and
the other Transaction Documents, has a lender identification number with respect
to the Loans from the Department and has in effect a Guarantee Agreement with
each of the Guarantors with respect to the Loans.

SECTION 5.4  

Covenant of the Transferor.  The Transferor covenants to the Transferee with
respect to the Loans that the Transferor will not, and will cause the Interim
Eligible Lender Trustee not to, agree to release any Guarantor from any of its
contractual obligations as a guarantor of such Loan or agree otherwise to alter,
amend or renegotiate any material term or condition under which such Loan is
guaranteed, except as required by law or rules and regulations issued pursuant
to law, without the express prior written consent of the Transferee.

ARTICLE VI

REPURCHASE OR REACQUISITION OF TRUST STUDENT LOANS; REIMBURSEMENT; SUBSTITUTION

SECTION 6.1  

Repurchase or Reacquisition and Reimbursement.

(a)

Each party to this Transfer Agreement shall give notice to the other parties
promptly, in writing, upon the discovery of any breach of the Transferor’s
representations, warranties and covenants made pursuant to Sections 5.1, 5.2 and
5.4 hereof which has a material adverse effect on the interest of the Transferee
or its successors and assigns (including the Indenture Trustee) in the guarantee
of any Trust Student Loan.  In the event any such material breach is not curable
by reinstatement of the applicable Guarantor’s guarantee of such Trust Student
Loan, the Transferor shall reacquire or repurchase, as applicable, any affected
Trust Student Loan not later than 210 days following the earlier of the date of
discovery of such material breach or the date of receipt of the Guarantor reject
transmittal form with respect to such Trust Student Loan.  In the event any such
material breach is curable by reinstatement of the Guarantor’s guarantee of such
Trust Student Loan, unless the material breach shall have been cured within 360
days following the earlier of the date of discovery of such material breach and
the date of receipt of the Guarantor reject transmittal form with respect to
such Trust Student Loan, the Transferor shall reacquire or repurchase, as
applicable, such Trust Student Loan not later than the 60th day following the
end of such 360-day period.  On the date of reacquisition or repurchase, as
applicable, of any Trust Student Loan pursuant to this Section 6.1, the
Transferor shall also remit as provided in Section 2.6 of the Administration
Agreement an amount equal to all non-guaranteed accrued interest amounts
(including, without limitation, Interest Subsidy Payments) and forfeited Special
Allowance Payments with respect to such Trust Student Loan up to the date of
reacquisition or repurchase, as applicable, arising out of a breach of the
Transferor’s representations, warranties and covenants made pursuant to Sections
5.1, 5.2 and 5.4 hereof.  In consideration of the reacquisition or repurchase,
as applicable, of any such Trust Student Loan pursuant to this Section 6.1, the
Transferor shall remit the Purchase Amount in the manner specified in Section
2.6 of the Administration Agreement.

(b)

In addition (but without duplication of the obligations of such Person acting in
any other capacity under the Transaction Documents), if any breach of Section
5.1, 5.2 or 5.4 hereof by the Transferor does not trigger such reacquisition or
repurchase, as applicable, obligation but does result in the refusal by a
Guarantor to pay on a claim under a guarantee all or a portion of the accrued
interest (or any obligation of the Transferee to repay such interest to a
Guarantor), or the actual loss (including any obligation of the Transferee to
repay the Department) of Interest Subsidy Payments and Special Allowance
Payments (but without duplication of any amounts included within the accrued
interest calculation), with respect to any Trust Student Loan affected by such
breach, then the Transferor shall reimburse the Transferee by remitting an
amount equal to the sum of all such non-guaranteed interest amounts (including,
without limitation, Interest Subsidy Payments) and such forfeited Special
Allowance Payments in the manner specified in Section 2.6 of the Administration
Agreement not later than (i) the last day of the next Collection Period ending
not less than 60 days from the date of the Guarantor’s refusal to guarantee all
or a portion of accrued interest or loss of Interest Subsidy Payments or Special
Allowance Payments, or (ii) in the case where the Transferor reasonably believes
such losses are likely to be collected, not later than the last day of the next
Collection Period ending not less than 360 days from the date of the Guarantor’s
refusal to pay on a claim under a guarantee all or a portion of accrued interest
or loss of Interest Subsidy Payments or Special Allowance Payments.  At the time
such payment is made, the Transferor shall not be required to reimburse the
Transferee for interest that is then capitalized.  Such amounts, however, shall
be reimbursed if the Borrower subsequently defaults and such capitalized
interest is not paid by the Guarantor.

(c)

Anything in this Section 6.1 to the contrary notwithstanding, if as of the last
Business Day of any month, the aggregate outstanding principal amount of Trust
Student Loans with respect to which claims have been filed with the applicable
Guarantor and such Guarantor has refused to pay such claim or with respect to
which the Master Servicer (or the Subservicer) determines that claims cannot be
filed pursuant to the Higher Education Act as a result of a breach of a
provision thereof by the Transferor or the Master Servicer (or the Subservicer
acting on its behalf) exceeds 1% of the Pool Balance, the Transferor shall (but
without duplication of the obligations of such Person acting in any other
capacity under the Transaction Documents) reacquire or repurchase, as applicable
(or the Master Servicer as provided in the Master Servicing Agreement shall
purchase), within 30 days of a written request of the Owner Trustee or the
Indenture Trustee, such affected Trust Student Loans in an aggregate principal
amount such that after such reacquisition, repurchase or purchase, as
applicable, the aggregate principal amount of any remaining affected Trust
Student Loans is less than 1% of the Pool Balance.  The Trust Student Loans to
be reacquired or repurchased, as applicable, by the Transferor or purchased by
the Master Servicer, as applicable, pursuant to the preceding sentence shall be
based on the date of claim rejection (or the date of notice referred to in the
first sentence of Section 6.1(a) hereof), with Trust Student Loans with the
earliest of such date to be reacquired, repurchased or purchased, as applicable,
first.

SECTION 6.2  

Substitution.

(a)

In lieu of reacquiring or repurchasing, as applicable, Trust Student Loans
pursuant to Section 6.1 hereof, the Transferor may, at its option, substitute
Eligible Loans or arrange for the substitution of Eligible Loans which are
substantially similar on an aggregate basis as of the date of substitution to
the Trust Student Loans for which they are being substituted with respect to the
following characteristics:

(i)

principal balance;

(ii)

status (i.e., in-school, grace, deferment, forbearance or repayment);

(iii)

program type (i.e., Unsubsidized Consolidation Loans or Subsidized Consolidation
Loans (pre-1993 vs. post-1993));

(iv)

school type (if available);

(v)

interest rate; and

(vi)

remaining term to maturity; provided that, none of the Substituted Loans shall
have a maturity date later than six months prior to the Class B Maturity Date.

(b)

In addition, each Substituted Loan will comply, as of the related Transfer Date
or as of the date otherwise noted, with all of the representations and
warranties pursuant to Section 5.2 hereof.  In choosing Eligible Loans to be
substituted pursuant to this Section 6.2, the Transferor shall make a reasonable
determination that the Eligible Loans to be substituted will not have a material
adverse effect on the Noteholders.  In connection with each substitution, the
Subsequent Transfer Agreement and related Subsequent Bill of Transfer regarding
such Substituted Loans will be executed and delivered by an Authorized Officer
or agent of the applicable parties.

(c)

The Transferor shall remit (i) in the event that the Transferor elects to
substitute Eligible Loans pursuant to this Section 6.2, the amount of any
shortfall between the Purchase Amount of the Substituted Loans and the Purchase
Amount of the Trust Student Loans for which they are being substituted and (ii)
an amount equal to all non-guaranteed accrued interest amounts (including,
without limitation, Interest Subsidy Payments) and forfeited Special Allowance
Payments with respect to the Trust Student Loans, in each case in the manner
provided in Section 2.6 of the Administration Agreement.

SECTION 6.3  

Remedy.  The sole remedy of the Transferee, the Eligible Lender Trustee and the
Noteholders or any other party to the Transaction Documents with respect to a
breach by the Transferor pursuant to Sections 5.1, 5.2 and 5.4 hereof is set
forth in Section 11.1 hereof.  The Eligible Lender Trustee shall have no duty to
conduct any affirmative investigation as to the occurrence of any condition
requiring the reacquisition or repurchase, as applicable, of any Trust Student
Loan or the reimbursement for any interest penalty pursuant to this Article VI.

ARTICLE VII

OBLIGATION TO REMIT SUBSEQUENT PAYMENTS AND FORWARD COMMUNICATIONS

SECTION 7.1  

Remittance.  Any payment received by the Transferor with respect to amounts
accrued after the date of the related Bill of Transfer for any Loan transferred
to the Transferee, which payment is not reflected in the related Loan
Transmittal Summary Form, shall be received by the Transferor in trust for the
account of the Transferee and the Transferor hereby disclaims any title to or
interest in any such amounts.  Within two Business Days following the date of
receipt, the Transferor shall remit to the Transferee an amount equal to any
such payments, together with a listing on a form provided by the Transferee
identifying the Loans with respect to which such payments were made, the amount
of each such payment and the date each such payment was received.

SECTION 7.2  

Communications.  Any written communication received at any time by the
Transferor with respect to any Loan shall be transmitted by the Transferor to
the Master Servicer and the Subservicer promptly upon receipt.  Such
communications shall include letters, notices of death or disability, notices of
bankruptcy, forms requesting deferment of repayment or loan cancellation, and
like documents.

ARTICLE VIII

CONTINUING OBLIGATIONS OF TRANSFEROR

SECTION 8.1  

Continuing Obligations of Transferor.  The Transferor shall provide all
reasonable assistance necessary for the Transferee to resolve account problems
with respect to any Loan raised by any Borrower, the Guarantor or the Department
provided such account problems are attributable to or are alleged to be
attributable to (a) an event occurring during the period the Transferor owned
such Loan or (b) a payment made or alleged to have been made to the Transferor.
Further, the Transferor agrees to execute any financing statements at the
reasonable request of the Transferee and take all other actions reasonably
requested by the Transferee in order to reflect the Transferee’s interest in the
Loans.

ARTICLE IX

LIABILITY OF THE TRANSFEROR; INDEMNITIES

SECTION 9.1  

Liability.  The Transferor shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Transferor under this
Transfer Agreement and any Subsequent Transfer Agreement.

SECTION 9.2  

Indemnities.  

(a)

Subject to the provisions of Section 11.1 hereof, the Transferor shall
indemnify, defend and hold harmless the Transferee from and against any taxes
that may at any time be asserted against any such Person with respect to the
transactions contemplated herein and in the other Transaction Documents,
including any sales, gross receipts, general corporation, tangible and
intangible personal property, privilege or license taxes (but not including any
taxes asserted with respect to, and as of the date of, the transfer of the Loans
to the Eligible Lender Trustee for the benefit of and on behalf of the
Transferee, or asserted with respect to ownership of the Loans) and costs and
expenses in defending against the same.

(b)

Subject to the provisions of Section 11.1 hereof, the Transferor shall
indemnify, defend and hold harmless the Transferee from and against any and all
costs, expenses, losses, claims, damages and liabilities arising out of, or
imposed upon such Person through, the Transferor’s willful misfeasance, bad
faith or negligence in the performance of its duties under this Transfer
Agreement or any Subsequent Transfer Agreement, or by reason of reckless
disregard of its obligations and duties under this Transfer Agreement or any
Subsequent Transfer Agreement.

(c)

The Transferor shall cause the Administrator to indemnify the Interim Eligible
Lender Trustee and the Eligible Lender Trustee as and to the extent provided for
in Sections 4.2(d) and 4.2(e), respectively, of the Administration Agreement.

SECTION 9.3  

Survival.  Indemnification under this Article IX shall survive the resignation
or removal of the Eligible Lender Trustee and the termination of this Transfer
Agreement, and shall include reasonable fees and expenses of counsel and
expenses of litigation. If the Transferor shall have made any indemnity payments
pursuant to this Article IX and the Person to or on behalf of whom such payments
are made thereafter shall collect any of such amounts from others, such Person
shall promptly repay such amounts to the Transferor, without interest.

ARTICLE X

MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF
THE OBLIGATIONS OF THE TRANSFEROR

SECTION 10.1  

Merger or Consolidation of, or Assumption of the Obligations of the Transferor.
 Any corporation or other entity (i) into which the Transferor may be merged or
consolidated, (ii) which may result from any merger, conversion, or
consolidation to which the Transferor shall be a party, or (iii) which may
succeed to all or substantially all of the business of the Transferor, which
corporation or other entity shall be bound to perform every obligation of the
Transferor under this Agreement, shall be the successor to the Transferor
hereunder without the execution or filing of any document or any further act by
any of the parties to this Transfer Agreement. The Transferor shall give prompt
written notice of any merger or consolidation to the Issuer, the Interim
Eligible Lender Trustee, the Eligible Lender Trustee, the Indenture Trustee, the
Administrator and the Master Servicer.

ARTICLE XI

LIMITATION ON LIABILITY OF TRANSFEROR AND OTHERS

SECTION 11.1  

Limitation on Liability of Transferor and Others.  The Transferor and its
directors, officers, employees and agents may rely in good faith on the advice
of counsel or on any document of any kind, properly executed and submitted by
any Person, in respect of any matters arising hereunder (provided that such
reliance shall not limit in any way the Transferor’s obligations under Article
VI hereof).  The Transferor shall not be under any obligation to appear in,
prosecute or defend any legal action that shall not be incidental to its
obligations under this Transfer Agreement or any Subsequent Transfer Agreement,
and that in its opinion may impose upon it any expense or liability. Except as
provided herein, the reacquisition or repurchase, as applicable, (or
substitution) and reimbursement obligations of the Transferor stated in Article
VI hereof will constitute the sole remedy available to the Transferee, the
Eligible Lender Trustee and the Noteholders for breaches of Sections 5.1, 5.2
and 5.4 of this Transfer Agreement; provided, however, that the information with
respect to the Loans listed on the related Bill of Transfer may be adjusted in
the ordinary course of business subsequent to the date of the related Bill of
Transfer and, to the extent that the aggregate principal balance of the Loans
that are listed on the related Bill of Transfer as of the related Transfer Date
is less than the aggregate principal balance stated on the related Bill of
Transfer, the Transferor shall remit such deficiency to the Eligible Lender
Trustee, for the benefit of and on behalf of the Transferee.  Any such
reconciliation payment shall be made from time to time but no less frequently
than semi-annually, if applicable.

ARTICLE XII

LIMITATION OF LIABILITY OF ELIGIBLE LENDER TRUSTEE AND INTERIM ELIGIBLE LENDER
TRUSTEE

SECTION 12.1  

Limitation of Liability of Eligible Lender Trustee and Interim Eligible Lender
Trustee.  Notwithstanding anything contained herein to the contrary, this
Transfer Agreement has been and any Subsequent Transfer Agreement will be signed
by The Bank of New York, not in its individual capacity but solely in its
capacity as Eligible Lender Trustee for the Transferee, and The Bank of New
York, not in its individual capacity but solely in its capacity as Interim
Eligible Lender Trustee for the Transferor.  In no event shall the Eligible
Lender Trustee or the Interim Eligible Lender Trustee, in their respective
individual capacities, have any liability for the representations, warranties,
covenants, agreements or other obligations of the Transferee or the Transferor,
as applicable, under this Transfer Agreement or any Subsequent Transfer
Agreement or in any of the certificates, notices or agreements delivered
pursuant hereto or thereto as to all of which recourse shall be had solely to
the assets of the Transferor.  

ARTICLE XIII

EXPENSES

SECTION 13.1  

Expenses.  Except as otherwise provided herein, each party to this Transfer
Agreement or any Subsequent Transfer Agreement shall pay its own expense
incurred in connection with the preparation, execution and delivery of this
Transfer Agreement and any Subsequent Transfer Agreement and the transactions
contemplated herein or therein.

ARTICLE XIV

SURVIVAL OF COVENANTS/SUPERSESSION

SECTION 14.1  

Survival of Covenants/Supersession.  All covenants, agreements, representations
and warranties made herein or in any Subsequent Transfer Agreement shall survive
the consummation of the acquisition of the Loans provided for in this Transfer
Agreement or such Subsequent Transfer Agreement, as applicable.  All covenants,
agreements, representations and warranties made herein or in any Subsequent
Transfer Agreement by or on behalf of the Transferor shall bind and inure to the
benefit of any successors or assigns of the Transferee and the Eligible Lender
Trustee for the benefit of and on behalf of the Transferee and shall survive
with respect to each Loan.  This Transfer Agreement and each Subsequent Transfer
Agreement supersedes all previous agreements and understandings between the
Transferee and the Transferor with respect to the subject matter thereof.
 Noteholders holding a majority of the Outstanding Amount of the Controlling
Class (or Certificateholders holding a majority of the aggregate Percentage
Interests of the Certificates, in the case of any default which does not
adversely affect the Indenture Trustee or the Controlling Class) may, on behalf
of all Noteholders and the Certificateholders, waive, in writing, any default by
the Transferor or the Transferee in the performance of its obligations hereunder
and any consequences thereof.  Upon any such waiver of a past default, such
default shall cease to exist, and any default arising therefrom shall be deemed
to have been remedied for every purpose of this Agreement and the other
Transaction Documents.  No such waiver shall extend to any subsequent or other
default or impair any right consequent thereto.

ARTICLE XV

COMMUNICATION AND NOTICE REQUIREMENTS

SECTION 15.1  

Notice.  

(a)

Except as otherwise provided herein, any notice required or permitted by this
Agreement shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
e-mail as follows:

If to the Master Servicer or the Administrator, to:  

JPMorgan Chase Bank, National Association
c/o Collegiate Funding of Delaware, L.L.C.
Fredericksburg, Virginia 22408
Attn:  Assistant Treasurer
Facsimile:  (540) 368-5971

E-mail: trustaccounting@cfsloans.com




If to the Transferee, to:




Chase Education Loan Trust 2007-A
c/o The Bank of New York Trust Company, N.A.
10161 Centurion Parkway

Jacksonville, Florida 32256
Attn:  Clay Cardozo
Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com




with a copy to:




JPMorgan Chase Bank, National Association

c/o Collegiate Funding of Delaware, L.L.C.

Fredericksburg, Virginia 22408

Attn:  Assistant Treasurer

Facsimile:  (540) 368-5971

E-mail:  trustaccounting@cfsloans.com




If to the Transferor, to:




Collegiate Funding of Delaware, L.L.C.

10304 Spotsylvania Avenue, Suite 100

Fredericksburg, Virginia 22408

Attn: Assistant Treasurer

Facsimile:  (540) 368-5971

E-mail:  trustaccounting@cfsloans.com




If to the Interim Eligible Lender Trustee, to:




The Bank of New York

c/o The Bank of New York Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, Florida 32256

Attn:  Clay Cardozo

Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com




If to the Eligible Lender Trustee, to:




The Bank of New York

c/o The Bank of New York Trust Company, N.A.

10161 Centurion Parkway

Jacksonville, Florida 32256

Attn:  Clay Cardozo

Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com




If to the Indenture Trustee, to:

The Bank of New York
c/o The Bank of New York Trust Company, N.A.
10161 Centurion Parkway
Jacksonville, Florida 32256
Attn:  Clay Cardozo
Facsimile:  (904) 645-1931

E-mail:  wcardozo@bankofny.com

If to Moody’s, to:

Moody’s Investors Service, Inc.

ABS Monitoring Department

99 Church Street

New York, New York 10007




If to S&P, to:

Standard & Poor’s Ratings Services,

       a division of The McGraw-Hill Companies, Inc.,

55 Water Street

New York, New York

10041-0003

Attention: Asset Backed Surveillance Department, 42nd Floor

E-mail:  servicer_reports@standardandpoors.com




If to Fitch, to:

Fitch Ratings

One State Street Plaza

New York, New York 10004

Attention: Municipal Structured Finance Group




as such address, facsimile number or e-mail address for notices hereunder may be
changed by any party by like notice to each other party.

(b)

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices sent
by facsimile shall be deemed to have been given when sent if the sending party
has proof of receipt by the party to which it is sent, provided that, if such
notice is not sent during the normal business hours of the party to which it is
sent, such notice shall be deemed to have been sent at the opening of business
on the next Business Day of the party to which it is sent.  Notices sent to an
email address shall be deemed to have been given when sent if the sending party
has written acknowledgement of receipt from the party to which it is sent.

ARTICLE XVI

FORM OF INSTRUMENTS

SECTION 16.1  

Form of Instruments.  All instruments and documents delivered or to be delivered
in connection with this Transfer Agreement and any Subsequent Transfer
Agreement, and all proceedings to be taken in connection with this Transfer
Agreement and any Subsequent Transfer Agreement and the transactions
contemplated herein and therein, shall, to the extent the forms of such
instruments or documents are attached hereto, be substantially in the form as
set forth in the attachments hereto, and the Transferee shall have received from
the Transferor copies of such documents as it or its counsel shall reasonably
request in connection therewith.  

ARTICLE XVII

MISCELLANEOUS

SECTION 17.1  

Amendment.

(a)

This Transfer Agreement, any Subsequent Transfer Agreement, any Bill of Transfer
and any document or instrument delivered in accordance herewith or therewith may
be amended from time to time by the parties hereto, without the consent of any
Noteholder or Certificateholder but with prior written notice to the Rating
Agencies, for the purpose of (i) curing any ambiguity, correcting or
supplementing any provision which may be inconsistent with any other provision
herein or in any Subsequent Transfer Agreement, any Bill of Transfer or any
document or instrument delivered in accordance herewith or therewith, the
related free-writing base prospectus, the related free-writing prospectus (as
supplemented by certain term sheet(s)), the related prospectus, the related
prospectus supplement and/or any other Transaction Document, (ii) complying with
applicable law or regulation or (iii) adding any provisions to or changing in
any manner or eliminating any of the provisions herein or in any Subsequent
Transfer Agreement, any Bill of Transfer or any document or instrument delivered
in accordance herewith or therewith or modifying in any manner the rights of the
Noteholders or the Certificateholders other than any amendment described in
clause (b) below; provided, however, that no such amendment described in clauses
(i) through (iii) above shall materially adversely affect the interests of the
Noteholders or the Certificateholders.  An amendment will be deemed not to
materially adversely affect the interests of any Noteholder or Certificateholder
if the party requesting the amendment obtains and delivers to the other parties
hereto an Opinion of Counsel to that effect.

(b)

This Transfer Agreement, any Subsequent Transfer Agreement, any Bill of Transfer
and any document or instrument delivered in accordance herewith or therewith may
also be amended from time to time by the parties hereto, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions herein or in any Subsequent Transfer Agreement, any Bill of Transfer
or any document or instrument delivered in accordance herewith or therewith or
modifying in any manner the rights of the Noteholders or the Certificateholders
with the consent of Noteholders of at least a majority of the aggregate
Outstanding Amount of the Controlling Class to the extent such amendment affects
the Noteholders and/or the consent of Certificateholders of at least a majority
of the aggregate Percentage Interests of the Certificates to the extent such
amendment affects the Certificateholders, in either case with prior written
notice to the Rating Agencies; provided, however, that no amendment shall:

(i)

increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the allocation or priority of, collections of payments on
or in respect of the Loans or distributions which are required to be made for
the benefit of the Noteholders or the Certificateholders, or change any Note
Rate; or

(ii)

reduce the percentage of the aggregate Outstanding Amount of any class of Notes
or Certificates, the consent of the holders of which is required for any
amendments to this Transfer Agreement, any Subsequent Transfer Agreement, any
Bill of Transfer and any document or instrument delivered in accordance herewith
or therewith;

without the consent of the holder of each Note or Certificate affected by that
change.

(c)

It shall not be necessary to obtain the consent of the Noteholders or the
Certificateholders pursuant to this Section 17.1 to approve the particular form
of any proposed amendment or consent, but it shall be sufficient if such consent
shall approve the substance thereof.

(d)

Promptly after the execution of any amendment to this Transfer Agreement or in
any Subsequent Transfer Agreement, any Bill of Transfer or any document or
instrument delivered in accordance herewith or therewith, the Eligible Lender
Trustee shall furnish a copy of such amendment to each of the Rating Agencies.

(e)

Prior to the execution of any amendment to this Transfer Agreement, any
Subsequent Transfer Agreement, any Bill of Transfer and any document or
instrument delivered in accordance herewith or therewith, the Eligible Lender
Trustee shall be entitled to receive and rely upon an Opinion of Counsel stating
that the execution of such amendment is authorized or permitted by this Transfer
Agreement.  The Eligible Lender Trustee may, but shall not be obligated to,
execute and deliver such amendment which affects its rights, powers, duties or
immunities under this Transfer Agreement or otherwise.

(f)

Notwithstanding anything in this Section 17.1 to the contrary, no amendment,
modification or supplement to this Agreement may significantly change the
permitted activities of the Issuer set forth in Section 2.3 of the Trust
Agreement without the consent and approval of holders of at least a majority of
the Outstanding Amount of the Notes and, subject to Section 4.6 of the Trust
Agreement, holders of at least a majority of the aggregate Percentage Interests
of the Certificates.

SECTION 17.2  

Nonpetition Covenants.  Notwithstanding any prior termination of this Transfer
Agreement, none of the Transferor, the Interim Eligible Lender Trustee or the
Eligible Lender Trustee shall, at any time, institute against the Transferee any
bankruptcy proceedings under any federal or State bankruptcy or similar law in
connection with any obligations relating to this Transfer Agreement or any of
the other Transaction Documents.  The foregoing shall not limit the rights of
the Transferor, the Interim Eligible Lender Trustee or the Eligible Lender
Trustee to file any claim in, or otherwise take any action with respect to, any
insolvency proceeding that was instituted against the Transferee by a Person
other than the Transferor, the Interim Eligible Lender Trustee or the Eligible
Lender Trustee.

SECTION 17.3  

GOVERNING LAW.  THIS TRANSFER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN §5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 17.4  

Further Assurances.  The Transferor, the Interim Eligible Lender Trustee, the
Transferee and the Eligible Lender Trustee agree to do and perform, from time to
time, any and all acts and to execute any and all further instruments required
or reasonably requested by the other party hereto or by the Issuer or the
Indenture Trustee more fully to effect the purposes of this Agreement, including
the execution of any financing statements, amendments, continuation statements
or releases relating to the Loans for filing under the provisions of the UCC or
other law of any applicable jurisdiction.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Transfer Agreement to be
duly executed by their respective officers or agents hereunto duly authorized,
as of the day and year first above written.







COLLEGIATE FUNDING OF DELAWARE, L.L.C.,

as Transferor




By: /s/ Kenneth E. Bilyeu, Jr.

Name: Kenneth E. Bilyeu, Jr.

Title: Treasurer




CHASE EDUCATION LOAN TRUST 2007-A,

as Transferee




By: THE BANK OF NEW YORK TRUST COMPANY, N.A., not in its individual capacity but
solely as Owner Trustee




By: /s/  William Cardozo

Name: William Cardozo

Title: Vice President




THE BANK OF NEW YORK, not in its individual

capacity but solely as Interim Eligible Lender Trustee




By: /s/  William Cardozo

Name: William Cardozo

Title: Agent




THE BANK OF NEW YORK, not in its individual

capacity but solely as Eligible Lender Trustee




By: /s/  William Cardozo

Name: William Cardozo

Title: Agent








--------------------------------------------------------------------------------







Attachment A




TRANSFER AGREEMENT

BLANKET ENDORSEMENT DATED JULY 2, 2007




The Bank of New York, as Interim Eligible Lender Trustee for the benefit of and
on behalf of Collegiate Funding of Delaware, L.L.C. (the “Transferor”), by
execution of this instrument (this “Blanket Endorsement”), hereby endorses the
attached promissory note which is one of the Student Loan Notes described in the
Initial Bill of Transfer, dated the date hereof, executed by the Interim
Eligible Lender Trustee for the benefit of and on behalf of the Transferor in
favor of The Bank of New York, as Eligible Lender Trustee for the benefit of and
on behalf of Chase Education Loan Trust 2007-A (the “Transferee”). This Blanket
Endorsement is in blank, unrestricted form and without recourse except as
provided in Article VI of the Transfer Agreement, dated July 2, 2007, among the
Transferor, the Transferee, the Interim Eligible Lender Trustee and the Eligible
Lender Trustee.

This Blanket Endorsement may be effected by attaching either this instrument or
a facsimile hereof to each or any of the Student Loan Notes.

Notwithstanding the foregoing, the Interim Eligible Lender Trustee for the
benefit of and on behalf of the Transferor agrees to individually endorse each
Student Loan Note in the form provided by the Transferee as the Transferee may
from time to time reasonably require or if such individual endorsement is
required by the Guarantor of the Loan.

Defined terms used but not defined herein shall have the meanings assigned to
such terms in the Transfer Agreement.

THE TRANSFER AND ACQUISITION OF THE INITIAL LOANS SHALL BE SUBJECT TO THE TERMS,
CONDITIONS AND COVENANTS, INCLUDING THIS BLANKET ENDORSEMENT, AS SET FORTH IN
THE TRANSFER AGREEMENT.  BY EXECUTION HEREOF, THE TRANSFEROR ACKNOWLEDGES THAT
THE TRANSFEROR HAS READ, UNDERSTANDS AND AGREES TO BE BOUND BY ALL TERMS,
CONDITIONS AND COVENANTS OF THE TRANSFER AGREEMENT.  THE TRANSFER AND
ACQUISITION SHALL BE CONSUMMATED UPON THE TRANSFEREE’S TRANSFER TO THE
TRANSFEROR OF THE PURCHASE PRICE (AS DEFINED IN THE TRANSFER AGREEMENT) AND
DELIVERY OF THE CERTIFICATE AND, UNLESS OTHERWISE AGREED BY THE TRANSFEROR AND
THE TRANSFEREE, SHALL BE EFFECTIVE AS OF THE DATE OF THE INITIAL BILL OF
TRANSFER.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Blanket Endorsement to
be duly executed by their respective officers or agents hereunto duly
authorized, as of the day and year first above written.







TRANSFEROR




COLLEGIATE FUNDING OF DELAWARE, L.L.C.




10304 Spotsylvania Avenue, Suite 100

Fredericksburg, Virginia 22408         







Lender Code:  833891




By:______________________________

       (Signature of Authorized Officer)




Name:    

Title:     

 




TRANSFEREE




THE BANK OF NEW YORK TRUST COMPANY, N.A., not in its individual capacity but
solely as Owner Trustee for the benefit of and on behalf of Chase Education Loan
Trust 2007-A




10161 Centurion Parkway

Jacksonville, Florida 32256




By:______________________________

(Signature of Authorized Officer

or agent)




Name:   

Title:    




Date of Acquisition:  July 2, 2007







TRANSFEROR




THE BANK OF NEW YORK, not in its individual capacity but solely as Interim
Eligible Lender Trustee for the benefit of and on behalf of Collegiate Funding
of Delaware, L.L.C.




10161 Centurion Parkway

Jacksonville, Florida 32256




Lender Code:  833891




By:______________________________

       (Signature of Authorized Officer

or agent)




Name:    

Title:     

 




TRANSFEREE




THE BANK OF NEW YORK, not in its individual capacity but solely as Eligible
Lender Trustee for the benefit of and on behalf of Chase Education Loan Trust
2007-A




10161 Centurion Parkway

Jacksonville, Florida 32256




By:______________________________

(Signature of Authorized Officer

or agent)




Name:   

Title:    




Date of Acquisition:  July 2, 2007





--------------------------------------------------------------------------------

Attachment B




INITIAL BILL OF TRANSFER DATED JULY 2, 2007




The undersigned Collegiate Funding of Delaware, L.L.C. (the “Transferor”), and
The Bank of New York, as interim eligible lender trustee (the “Interim Eligible
Lender Trustee”) for the benefit of and on behalf of the Transferor under the
Interim Eligible Lender Trustee Agreement dated as of July 2, 2007, for value
received and pursuant to the terms and conditions of the Transfer Agreement (the
“Transfer Agreement”) among the Transferor, the Interim Eligible Lender Trustee,
Chase Education Loan Trust 2007-A (“Transferee”) and The Bank of New York, as
the eligible lender trustee (the “Eligible Lender Trustee”) for the benefit of
and on behalf of the Transferee under the Eligible Lender Trustee Agreement
dated as of July 2, 2007 among the Transferee and the Eligible Lender Trustee do
hereby assign and convey to the Eligible Lender Trustee for the benefit of and
on behalf of the Transferee and its assignees all right, title and interest of
the Transferor and the Interim Eligible Lender Trustee in the Initial Loans
listed on Schedule A attached hereto, including the interest of the Transferor
and the Interim Eligible Lender Trustee in the guarantee related to a Loan under
FFELP (20 U.S.C. 1071 et seq.), that the Eligible Lender Trustee, for the
benefit of and on behalf of the Transferee, has accepted for acquisition.  The
Initial Loans accepted for acquisition by the Eligible Lender Trustee, for the
benefit of and on behalf of the Transferee, and the effective date of transfer
and acquisition are described below and the individual accounts are listed on
Schedule A attached hereto.

The Transferor hereby makes the representations, warranties and covenants set
forth in Sections 5.1, 5.2 and 5.4 of the Transfer Agreement.  The Transferor
and the Interim Eligible Lender Trustee authorize the Master Servicer (or if
directed by the Master Servicer, the Subservicer), for the benefit of and on
behalf of the Transferee, to use a copy of this document (in lieu of OE Form
1074) as official notification to the applicable Guarantor(s) (listed below) of
assignment to the Eligible Lender Trustee, for the benefit of and on behalf of
the Transferee, of the Initial Loans on the Closing Date.

Defined terms used but not defined herein shall have the meanings assigned to
such terms in the Transfer Agreement.







LISTING OF LOANS ON FOLLOWING PAGE





--------------------------------------------------------------------------------

           Schedule A







List of Initial Loans:




[CD-ROM with information relating to the Initial Loans delivered to the Owner
Trustee on behalf of the Issuer]







Guarantor(s):




·

American Student Assistance

·

The Pennsylvania Higher Education Assistance Agency

·

Texas Guaranteed Student Loan Corporation








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Initial Bill of Transfer
to be duly executed by their respective officers or agents hereunto duly
authorized, as of the day and year first above written.







TRANSFEROR




COLLEGIATE FUNDING OF DELAWARE, L.L.C.




10304 Spotsylvania Avenue, Suite 100

Fredericksburg, Virginia 22408         







Lender Code:  833891




By:______________________________

       (Signature of Authorized Officer)




Name:    

Title:     

 




TRANSFEREE




THE BANK OF NEW YORK TRUST COMPANY, N.A., not in its individual capacity but
solely as Owner Trustee for the benefit of and on behalf of Chase Education Loan
Trust 2007-A




10161 Centurion Parkway

Jacksonville, Florida 32256




By:______________________________

(Signature of Authorized Officer

or agent)




Name:   

Title:    




Date of Acquisition:  July 2, 2007







TRANSFEROR




THE BANK OF NEW YORK, not in its individual capacity but solely as Interim
Eligible Lender Trustee for the benefit of and on behalf of Collegiate Funding
of Delaware, L.L.C.




10161 Centurion Parkway

Jacksonville, Florida 32256




Lender Code:  833891




By:______________________________

       (Signature of Authorized Officer

or agent)




Name:    

Title:     

 




TRANSFEREE




THE BANK OF NEW YORK, not in its individual capacity but solely as Eligible
Lender Trustee for the benefit of and on behalf of Chase Education Loan Trust
2007-A




10161 Centurion Parkway

Jacksonville, Florida 32256




By:______________________________

(Signature of Authorized Officer

or agent)




Name:   

Title:    




Date of Acquisition:  July 2, 2007








--------------------------------------------------------------------------------




LOAN TRANSMITTAL SUMMARY FORM




[CD-ROM with information relating to the Initial Loans delivered

to the Owner Trustee on behalf of the Issuer]




















--------------------------------------------------------------------------------

Attachment C

SUBSEQUENT TRANSFER AGREEMENT NUMBER [__]

Dated as of [_______], 200[_]




Pursuant to the Transfer Agreement, dated as of July 2, 2007 (the “Transfer
Agreement”), The Bank of New York, as interim eligible lender trustee (the
“Interim Eligible Lender Trustee”) for the benefit of and on behalf of
Collegiate Funding of Delaware, L.L.C. (the “Transferor”), hereby offers to
[sell] [substitute] certain Loans by transferring to The Bank of New York, as
eligible lender trustee (the “Eligible Lender Trustee”) for the benefit of and
on behalf of Chase Education Loan Trust 2007-A (the “Transferee”) under the
Eligible Lender Trustee Agreement, dated as of July 2, 2007 among the Transferee
and the Eligible Lender Trustee, the entire right, title and interest of the
Transferor and the Interim Eligible Lender Trustee in the Loans described in the
related Subsequent Bill of Transfer and the related Loan Transmittal Summary
Form incorporated herein, and, to the extent indicated below, the Eligible
Lender Trustee, for the benefit of and on behalf of the Transferee, accepts the
Transferor’s and the Interim Eligible Lender Trustee’s offer.

TERMS, CONDITIONS AND COVENANTS

In consideration of the [Additional Loans Purchase Price] [transfer from the
Transferor of the ownership of the Loans being substituted for], each of the
Transferor and the Interim Eligible Lender Trustee hereby [sells] [substitutes
such Loans by transferring] to the Eligible Lender Trustee, for the benefit of
and on behalf of the Transferee, the entire right, title and interest of the
Transferor and the Interim Eligible Lender Trustee in the Loans accepted for
[purchase] [substitution], subject to all the terms and conditions of the
Transfer Agreement and any amendments thereto permitted by its terms,
incorporated herein by reference.  [The applicable Additional Loans Purchase
Price] [The amount to be deposited by the Transferor into the Collection Account
pursuant to Section 6.2 of the Transfer Agreement] shall be $[_______].

This document shall constitute a Subsequent Transfer Agreement referred to in
the Transfer Agreement and, except as modified herein, each term used herein
shall have the same meaning as in the Transfer Agreement.  All references in the
Transfer Agreement to Loans or [Additional Trust Student Loans] [Substituted
Loans], as applicable, shall be deemed to refer to the [Additional Trust Student
Loans] [Substituted Loans] governed by this Subsequent Transfer Agreement.  The
Transferor hereby makes all the representations, warranties and covenants set
forth in Sections 5.1, 5.2 and 5.4 of the Transfer Agreement regarding the
[Additional Trust Student Loans] [Substituted Loans] described in the related
Subsequent Bill of Transfer and the related Loan Transmittal Summary Form, as of
the related Transfer Date or as of the date otherwise specified in said
Sections.  

Each of the Transferor and the Interim Eligible Lender Trustee, for the benefit
of and on behalf of the Transferor, authorizes the Master Servicer (or if
directed by the Master Servicer, the Subservicer), for the benefit of and on
behalf of the Transferee, to use a copy of the related Subsequent Bill of
Transfer, including the Loan Transmittal Summary Form attached to such
Subsequent Bill of Transfer (in lieu of OE Form 1074), as official notification
to the applicable Guarantor of assignment to the Eligible Lender Trustee, for
the benefit of and on behalf of the Transferee, of the [Additional Trust Student
Loans purchased] [Substituted Loans transferred] pursuant hereto on the Transfer
Date.  

The Cutoff Date under this Subsequent Transfer Agreement is the opening of
business on [________], 200[_].

The parties hereto intend that the transfer of [Additional Trust Student Loans]
[Substituted Loans] described in the related Subsequent Bill of Transfer and
related Loan Transmittal Summary Form be, and be construed as, a valid [sale of
such Additional Trust Student Loans] [sale of such Substituted Loans] from the
Transferor to the Eligible Lender Trustee, for the benefit of and on behalf of
the Transferee. However, in the event that, notwithstanding the intention of the
parties, such transfer is deemed to be a transfer for security, then each of the
Interim Eligible Lender Trustee and the Transferor hereby grants to the Eligible
Lender Trustee for the benefit of and on behalf of the Transferee a first
priority security interest in and to all [Additional Trust Student Loans]
[Substituted Loans] described in the related Subsequent Bill of Transfer and
related Loan Transmittal Summary Form and any proceeds thereof to secure a Loan
in an amount equal to the [Additional Loans Purchase Price of such Additional
Trust Student Loans] [Purchase Amount of such Substituted Loans].  





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subsequent Transfer
Agreement Number [_] to be duly executed by their respective officers or agents
hereunto duly authorized, as of the day and year first above written.




COLLEGIATE FUNDING OF DELAWARE, L.L.C., as Transferor




By:___________________________

Name:

Title:




THE BANK OF NEW YORK, not in its individual capacity but solely as Interim
Eligible Lender Trustee




By:___________________________

Name:

Title:







CHASE EDUCATION LOAN TRUST 2007-A

as Transferee

By: THE BANK OF NEW YORK TRUST COMPANY, N.A., not in its individual capacity but
solely as Owner Trustee







By:___________________________

Name:

Title:







THE BANK OF NEW YORK, not in its individual capacity but solely as Eligible
Lender Trustee







By:___________________________

Name:

Title:





--------------------------------------------------------------------------------




SUBSEQUENT TRANSFER AGREEMENT NUMBER [__]
[__] BLANKET ENDORSEMENT DATED [_____], 200[_]




The Bank of New York, as Interim Eligible Lender Trustee for the benefit of and
on behalf of Collegiate Funding of Delaware, L.L.C. (the “Transferor”), by
execution of this instrument (this “Blanket Endorsement”), hereby endorses the
attached promissory note which is one of the Student Loan Notes described in the
Subsequent Bill of Transfer, dated the date hereof, executed by The Bank of New
York, as Interim Eligible Lender Trustee for the benefit of and on behalf of the
Transferor in favor of The Bank of New York, as the Eligible Lender Trustee for
the benefit of and on behalf of Chase Education Loan Trust 2007-A (the
“Transferee”).  This Blanket Endorsement is in blank, unrestricted form and
without recourse except as provided in Article VI of the Transfer Agreement
referred to in the Subsequent Transfer Agreement among the Transferor, the
Transferee, the Interim Eligible Lender Trustee and the Eligible Lender Trustee
(the “Subsequent Transfer Agreement”).

This Blanket Endorsement may be effected by attaching either this instrument or
a facsimile hereof to each or any of the Student Loan Notes.

Notwithstanding the foregoing, the Interim Eligible Lender Trustee for the
benefit of and on behalf of the Transferor agrees to individually endorse each
Student Loan Note in the form provided by the Transferee as the Transferee may
from time to time reasonably require or if such individual endorsement is
required by the Guarantor of the Loan. Defined terms used but not defined herein
shall have the meanings assigned to such terms in the Transfer Agreement.

THE [SALE AND PURCHASE OF THE ADDITIONAL TRUST STUDENT LOANS] [TRANSFER OF THE
SUBSTITUTED LOANS] SHALL BE SUBJECT TO THE TERMS, CONDITIONS AND COVENANTS,
INCLUDING THIS BLANKET ENDORSEMENT, AS SET FORTH IN THE RELATED SUBSEQUENT
TRANSFER AGREEMENT.  BY EXECUTION HEREOF, THE TRANSFEROR ACKNOWLEDGES THAT THE
TRANSFEROR HAS READ, UNDERSTANDS AND AGREES TO BE BOUND BY ALL TERMS, CONDITIONS
AND COVENANTS OF THE SUBSEQUENT TRANSFER AGREEMENT.  THE [SALE AND PURCHASE]
[SUBSTITUTION] SHALL BE CONSUMMATED UPON THE TRANSFEREE’S [PAYMENT TO THE
TRANSFEROR OF THE ADDITIONAL LOANS PURCHASE PRICE] [TRANSFER TO THE TRANSFEROR
OF OWNERSHIP OF THE LOANS BEING SUBSTITUTED FOR] AND, UNLESS OTHERWISE AGREED BY
THE TRANSFEROR AND THE TRANSFEREE IN WRITING, SHALL BE EFFECTIVE AS OF THE DATE
OF THE SUBSEQUENT BILL OF TRANSFER.











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Blanket Endorsement to
be duly executed by their respective officers or agents hereunto duly
authorized, as of the day and year first above written.







TRANSFEROR




COLLEGIATE FUNDING OF DELAWARE, L.L.C.




10304 Spotsylvania Avenue, Suite 100

Fredericksburg, Virginia 22408         







Lender Code:  833891




By:______________________________

       (Signature of Authorized Officer)




Name:    

Title:     

 




TRANSFEREE




THE BANK OF NEW YORK TRUST COMPANY, N.A., not in its individual capacity but
solely as Owner Trustee for the benefit of and on behalf of Chase Education Loan
Trust 2007-A




10161 Centurion Parkway

Jacksonville, Florida 32256




By:______________________________

(Signature of Authorized Officer

or agent)




Name:   

Title:    




Date of Acquisition:  [_____]







TRANSFEROR




THE BANK OF NEW YORK, not in its individual capacity but solely as Interim
Eligible Lender Trustee for the benefit of and on behalf of Collegiate Funding
of Delaware, L.L.C.




10161 Centurion Parkway

Jacksonville, Florida 32256




Lender Code:  833891




By:______________________________

       (Signature of Authorized Officer

or agent)




Name:    

Title:     

 




TRANSFEREE




THE BANK OF NEW YORK, not in its individual capacity but solely as Eligible
Lender Trustee for the benefit of and on behalf of Chase Education Loan Trust
2007-A




10161 Centurion Parkway

Jacksonville, Florida 32256




By:______________________________

(Signature of Authorized Officer

or agent)




Name:   

Title:    




Date of Acquisition:  [_____]








--------------------------------------------------------------------------------




Attachment D




SUBSEQUENT BILL OF TRANSFER
DATED [______], 200[_]

The undersigned Collegiate Funding of Delaware, L.L.C. (the “Transferor”), and
The Bank of New York, as interim eligible lender trustee (the “Interim Eligible
Lender Trustee”) for the benefit of and on behalf of the Transferor under the
Interim Eligible Lender Trustee Agreement dated as of July 2, 2007, for value
received and pursuant to the terms and conditions of Subsequent Transfer
Agreement Number [__], dated as of [______], 200[_] (the “Subsequent Transfer
Agreement”) among the Transferor, the Interim Eligible Lender Trustee, Chase
Education Loan Trust 2007-A (the “Transferee”) and The Bank of New York, as the
Eligible Lender Trustee for the benefit of and on behalf of the Transferee under
the Eligible Lender Trustee Agreement, dated as of July 2, 2007 between the
Transferee and the Eligible Lender Trustee, does hereby [sell,] assign and
convey to the Eligible Lender Trustee, for the benefit of and on behalf of the
Transferee and its assignees, all right, title and interest of the Transferor
and the Interim Eligible Lender Trustee in the [Additional Trust Student Loans]
[Substituted Loans] listed on Schedule A attached hereto, including the interest
of the Transferor in the guarantee related to a Loan under FFELP (20 U.S.C. 1071
et seq.), that the Eligible Lender Trustee for the benefit of and on behalf of
the Transferee has accepted for [purchase] [substitution].  The [Additional
Trust Student Loans] [Substituted Loans] accepted for [purchase] [substitution]
by the Eligible Lender Trustee for the benefit of and on behalf of the
Transferee and the effective date of [sale and purchase] [substitution] are
described below and the individual accounts are listed on the Schedule A
attached hereto.

The Transferor hereby makes the representations, warranties and covenants set
forth in Sections 5.1, 5.2 and 5.4 of the Transfer Agreement incorporated by
reference in the Subsequent Transfer Agreement related hereto.  The Transferor
and the Interim Eligible Lender Trustee authorize the Master Servicer (or if
directed by the Master Servicer, the Subservicer) for the benefit of and on
behalf of the Transferee to use a copy of this document (in lieu of OE Form
1074) as official notification to the applicable Guarantor(s) (listed below) of
assignment to the Eligible Lender Trustee for the benefit of and on behalf of
the Transferee of the [Additional Trust Student Loans] [Substituted Loans]
accepted for [purchase] [substitution], on the related Transfer Date.

Defined terms used but not defined herein shall have the meanings assigned to
such terms in the Transfer Agreement.







LISTING OF LOANS ON FOLLOWING PAGE








--------------------------------------------------------------------------------

Schedule A







List of Loans:




[CD-ROM with information relating to the [Additional Trust Student Loans]
[Substituted Loans] delivered to the Owner Trustee on behalf of the Issuer]




Guarantor(s):

[TBP.]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Subsequent Bill of
Transfer to be duly executed by their respective officers or agents hereunto
duly authorized, as of the day and year first above written.







TRANSFEROR




COLLEGIATE FUNDING OF DELAWARE, L.L.C.




10304 Spotsylvania Avenue, Suite 100

Fredericksburg, Virginia 22408         







Lender Code:  833891




By:______________________________

       (Signature of Authorized Officer)




Name:    

Title:     

 




TRANSFEREE




THE BANK OF NEW YORK TRUST COMPANY, N.A., not in its individual capacity but
solely as Owner Trustee for the benefit of and on behalf of Chase Education Loan
Trust 2007-A




10161 Centurion Parkway

Jacksonville, Florida 32256




By:______________________________

(Signature of Authorized Officer

or agent)




Name:   

Title:    




Date of Acquisition:  [_____]







TRANSFEROR




THE BANK OF NEW YORK, not in its individual capacity but solely as Interim
Eligible Lender Trustee for the benefit of and on behalf of Collegiate Funding
of Delaware, L.L.C.




10161 Centurion Parkway

Jacksonville, Florida 32256




Lender Code:  833891




By:______________________________

       (Signature of Authorized Officer

or agent)




Name:    

Title:     

 




TRANSFEREE




THE BANK OF NEW YORK, not in its individual capacity but solely as Eligible
Lender Trustee for the benefit of and on behalf of Chase Education Loan Trust
2007-A




10161 Centurion Parkway

Jacksonville, Florida 32256




By:______________________________

(Signature of Authorized Officer

or agent)




Name:   

Title:    




Date of Acquisition:  [_____]




LOAN TRANSMITTAL SUMMARY FORM




[CD-ROM with information relating to the

[Additional Trust Student Loans] [Substituted Loans]

delivered to the Owner Trustee on behalf of the Issuer]






